Citation Nr: 0320134	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  94-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
hypertension with left ventricular hypertrophy, evaluated as 
30 percent disabling effective as of December 14, 1995, but 
prior to January 12, 1998.

2.  Entitlement to an increased disability evaluation for 
hypertension with left ventricular hypertrophy, evaluated as 
60 percent disabling effective as of January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran has a verified period of active service from July 
1970 to November 1991.

The case initially came before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  At present, following a remand to the RO for 
additional development in November 1999, the case is once 
again before the Board for appellate review. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for hypertension with left 
ventricular hypertrophy, evaluated as 60 percent disabling 
effective as of January 12, 1998, that issue will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this appeal.

2.  As of December 14, 1995, but prior to January 12, 1998, 
the veteran's hypertension with left ventricular hypertrophy 
more nearly approximated a disability characterized by 
enlargement of the heart with sustained diastolic 
hypertension ranging from 63 to 82, but no dyspnea.  The 
veteran's disability was not characterized by sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  As well, the veteran's disability was not 
characterized by diastolic blood pressure of predominantly 
120 or more with moderately severe symptoms.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 30 percent for hypertension with left ventricular 
hypertrophy, effective as of December 14, 1995, but prior to 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Codes 7007, 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because it 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for his hypertension with left ventricular 
hypertrophy as of December 14, 1995, but prior to January 12, 
1998 via the August 1996 rating decision, the February 1998 
statement of the case, and the various supplemental 
statements of the case issued from 1998 to 2003.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his disability was more severe 
than evaluated as of December 14, 1995, but prior to January 
12, 1998.  Finally, via a March 2003 supplemental statement 
of the case, the veteran was provided with specific 
information concerning the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Pursuant to the November 1999 Board remand, 
additional medical evidence was obtained, and the veteran was 
given the opportunity to submit additional evidence or 
argument in support of his case.  Moreover, the veteran was 
given the opportunity to present additional evidence and/or 
arguments during hearings on appeal at the RO in April 1997 
and April 1998.  The present record includes all identified 
evidence, which may aid the veteran's case or might be 
pertinent to the bases of the claim.  Thus, the duty to 
assist requirement has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, in a September 1993 rating decision, the 
veteran was granted service connection for hypertension, and 
was assigned a 0 percent rating under Diagnostic Code 7101, 
effective June 30, 1993.  In a September 1998 Hearing 
Officer's Decision, the veteran's award was recharacterized 
as hypertension with left ventricular hypertrophy, as well as 
it was increased to a 30 percent rating under Diagnostic 
Codes 7101 and 7007, effective December 14, 1995.  And, in a 
December 1998 rating decision, the veteran's award was again 
increased to a 60 percent rating effective as of January 12, 
1998.  At present, the only issue addressed in this decision 
is entitlement to an increased disability evaluation for 
hypertension with left ventricular hypertrophy, evaluated as 
30 percent disabling effective as of December 14, 1995, but 
prior to January 12, 1998.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

With respect to the applicable criteria, during the pendency 
of the veteran's appeal, the rating criteria for evaluating 
cardiovascular disorders were revised and amended effective 
January 12, 1998.  In Karnas v. Derwinski, the Court held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  See 
38 U.S.C.A. § 5110(g) (West 2002).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  As such, the revised Rating 
Schedule for cardiovascular disorders cannot be applied to a 
claim for any date prior to January 12, 1998. 

Prior to January 12, 1998, the rating criteria for evaluating 
hypertensive heart disease, under C.F.R. § 4.104, Diagnostic 
Code 7007 (1997), assigned a 30 percent rating if the 
condition presented evidence of definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  A 60 percent rating required 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  And, a 100 percent rating required definite 
signs of congestive heart failure (CHF), more than sedentary 
employment precluded.

Additionally, the rating criteria for evaluating hypertensive 
vascular disease (essential arterial hypertension), under 
Diagnostic Code 7101 (1997), assigned a 10 percent rating for 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation was assigned for diastolic blood pressure 
of predominantly 110 or more with definite symptoms.  A 40 
percent evaluation is warranted for diastolic blood pressure 
of predominantly 120 or more with moderately severe symptoms.  
And, a 60 percent evaluation was warranted for diastolic 
blood pressure of predominantly 130 or more with severe 
symptoms.

With respect to the relevant medical evidence, a September 
1996 statement from D. Yeropoli, D.O., indicates that the 
veteran was treated for high blood pressure, that he was on 
various prescription medications, and that his blood pressure 
would be much higher without such medications.

Service Department records include a December 1995 radiology 
report which shows significant cardiomegaly without clear 
evidence of decompensation, and although clear cardiac 
effusion myopathy was suspected, congenital heart disease 
could not be excluded.  As well, an April 1996 echocardiogram 
revealed left ventricular systolic function markedly 
depressed with an estimated rejection fraction of 24 percent.  
The veteran's right heart size and function appeared overall 
preserved although pulmonary acceleration time was slow 
normal.  The veteran's diagnosis was dilated cardiomyopathy 
with severely depressed left ventricular systolic function.

Medical records from the Cleveland VA Medical Center, 
including the Youngstown Division, dated from 1996 to 1997 
include notations dated August 1996 and November 1996 
indicating the veteran's blood pressure was 120/71 and 
111/63, respectively.  Additionally, a June 1996 radiology 
report shows the veteran had slight cardiomegaly with left 
ventricular rounding and cardiothoracic ratio of 19 
centimeters to 35 centimeters, with no active pulmonary 
pathology.

A September 1997 VA hypertension examination reveals the 
veteran had been treated for hypertension since 1995 and had 
a history of cardiac arrhythmias, but no history of 
myocardial infarction, diabetes mellitus, orthopnea, 
paroxysmal or nocturnal dyspnea.  At this time, he worked as 
an electrician and his job involved a lot of traveling.  He 
smoked two packs of cigarettes per day.  As well, he was able 
to do ordinary physical activities without any discomfort, 
chest pain or shortness of breath.  The objective findings 
included blood pressure of 124/82 sitting, and 110/72 
recumbent, and 100/80 standing.  He did not present evidence 
of dyspnea, orthopnea, edema of the legs, engorged neck 
veins, rales, rhonchi, gallop or murmur.  The veteran's 
diagnosis was hypertension with left ventricular hypertrophy, 
and history of cardiac arrhythmia.

An August 1997 statement from R. Bisel, D.O., indicates that 
it appeared the VA believed the veteran's cardiomyopathy was 
secondary to alcohol use, and that the veteran had been on 
anticoagulant therapy because of left ventricular 
dysfunction.  However, the veteran's prior ejection factor 
was noted to be 24 percent, and an echocardiogram and 
multiple gated acquisition scan dated May 1997 confirmed 
severe left ventricular dysfunction.  Further studies were 
recommended.

Lastly, a January 5, 1998 report from the St. Elizabeth 
Hospital reflects the veteran underwent a heart 
catheterization.  The veteran's diagnosis was primary 
cardiomyopathy, and coronary artherosclerosis.  The left 
ventricular cavity size was enlarged with global hypokinesis.  
The veteran's calculated ejection fraction was 35 to 40 
percent, without mitral regurgitation being noted.

Upon a review of the evidence, the Board finds that, as of 
December 14, 1995, but prior to January 12, 1998, the 
veteran's hypertension with left ventricular hypertrophy was 
characterized by enlargement of the heart with sustained 
diastolic hypertension ranging from 63 to 82, but no dyspnea.  
The veteran's disability was not characterized by sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  As well, the veteran's disability was not 
characterized by diastolic blood pressure of predominantly 
120 or more with moderately severe symptoms.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7007, 7107 (1997).

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's disability 
picture meets the criteria for the assignment of a disability 
evaluation in excess of 30 percent for the veteran's 
hypertension with left ventricular hypertrophy, as of 
December 14, 1995, but prior to January 12, 1998, under the 
old criteria for hypertensive heart disease and hypertensive 
vascular disease, Diagnostic Codes 7007 and 7101.  Id.  
Therefore, the veteran's claim is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's hypertension with left ventricular hypertrophy, 
as of December 14, 1995, but prior to January 12, 1998, 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that the medical evidence of record simply does not show that 
the veteran's disability, per se, was productive of marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected hypertension with 
left ventricular hypertrophy, the Board finds that such 
impairment is contemplated in the currently assigned rating.  
The evidence does not show that the service-connected 
disability, alone, is productive of marked interference with 
employment.  As a matter of fact, as of the September 1997 VA 
examination report discussed above, the veteran was employed 
as an electrician and was able to do ordinary physical 
activities without any discomfort.  In essence, the Board 
finds no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the 
application of the regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of higher ratings 
on a schedular basis, other than that indicated above.  
Likewise then, referral for consideration for an extra-
schedular evaluation is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

A disability evaluation in excess of 30 percent for 
hypertension with left ventricular hypertrophy, effective as 
of December 14, 1995, but prior to January 12, 1998, is 
denied.


REMAND

Given that the veteran's last VA examination was performed 
during the year 2000, a determination has been made that 
additional development is necessary in the current appeal 
regarding the issue of entitlement to an increased disability 
evaluation for hypertension with left ventricular 
hypertrophy, evaluated as 60 percent disabling effective as 
of January 12, 1998.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for his hypertension 
with left ventricular hypertrophy since 
January 12, 1998.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

2.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for his 
hypertension with left ventricular 
hypertrophy at any VA medical facility 
since January 12, 1998 to the present.  
All identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file, including any relevant 
treatment records from the Cleveland VA 
Medical Center.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
severity of his service-connected 
hypertension with left ventricular 
hypertrophy.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
hypertension with left ventricular 
hypertrophy.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected hypertension with left 
ventricular hypertrophy.  Since the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the medical specialist should 
be advised to address the functional 
impairment of the appellant's service-
connected hypertension with left 
ventricular hypertrophy, in correlation 
with the applicable diagnostic criteria 
set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for hypertensive heart 
disease (Diagnostic Code 7007, as 
effective prior to and as of January 12, 
1998), and for hypertensive vascular 
disease (Diagnostic Code 7101, as 
effective prior to and as of January 12, 
1998).

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on remand.

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for hypertension 
with left ventricular hypertrophy, 
evaluated as 60 percent disabling 
effective as of January 12, 1998, 
specifically considering the criteria 
listed in the Rating Schedule for 
hypertensive heart disease (Diagnostic 
Code 7007, as effective prior to and as 
of January 12, 1998), and for 
hypertensive vascular disease (Diagnostic 
Code 7101, as effective prior to and as 
of January 12, 1998); and the holding in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Furthermore, the RO's 
consideration of referring the service-
connected claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



